Citation Nr: 0828171	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-40 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel







INTRODUCTION

The veteran had active service from December 1962 to December 
1965. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the claim for service 
connection for bilateral hearing loss.


FINDING OF FACT

Bilateral hearing loss was not shown in service, and is not 
shown to be causally or etiologically related to service.

CONCLUSION OF LAW

Bilateral hearing loss was due to or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2007).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He states that he was exposed to 
acoustic trauma while on active duty, which included working 
on trucks and being exposed to different types of weapons on 
the firing range.  He also asserts that noise exposure has 
already been conceded because his previously granted service 
connection for tinnitus was due to noise exposure.

The veteran's DD 214 reflects that during the veteran's 
period of active service, his military specialty was auto 
repair.  Records also reflect that the veteran received a 
marksman (rifle M-14) commendation.

At the veteran's separation examination in October 1965, a 
hearing test was conducted using American Standards 
Association (ASA) units.  The results must be converted to 
International Standards Organization (ISO) units in order to 
accurately evaluate the findings.  On the audiological 
evaluation in October 1965, pure tone thresholds, in 
decibels, after conversion, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15

15
LEFT
25
15
15

15

Normal hearing ranges from 0 to 20 dB in all frequencies, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The results of the 
separation test in October 1965 reveal bilateral hearing loss 
at 500 Hertz, pursuant to Hensley.  Id.  

Post-service VA outpatient treatment records reveal a 
consultation in October 2004 for hearing loss.  On the 
audiological evaluation in October 2004 pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
40
50
LEFT
15
20
30
45
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
The doctor stated there was mild to moderate loss from 2000 
to 8000 Hz, and that the veteran may derive some benefit from 
amplification.

Additionally, the veteran was afforded a VA examination in 
January 2005.  On the authorized audiological evaluation in 
January 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
35
50
LEFT
20
25
30
45
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The diagnostic tests revealed hearing sensitivity within 
normal limits from 250 - 1000 Hz sloping to a mild to 
moderate sensorineural hearing loss bilaterally.  The 
examiner opined that it is not likely that the veteran's 
hearing loss is related to his military service because the 
veteran's separation physical revealed hearing sensitivity 
within normal limits bilaterally.  

Private audiological evaluations findings from June 2005 also 
revealed a bilateral hearing loss.  On the private 
audiological evaluation in June 2005 pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
45
55
LEFT
40
40
40
55
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
Dr. Craig Foss opined that it is quite likely that the 
military was the beginning of the veteran's hearing loss due 
to the veteran's history of being exposed to loud trucks and 
rifles during active service.  The type and degree of the 
hearing level on the veteran's audiogram was consistent with 
noise induced hearing loss.  The doctor recommended that the 
veteran avoid noise whenever possible and wear hearing 
protection when it was necessary to be in nose.  It was also 
recommended that the veteran be fit with bilateral hearing 
aids in an effort to improve his communication abilities.

The results from all examinations subsequent to 1965 show 
current bilateral hearing loss as it is defined by VA 
regulation, and therefore, the current disability requirement 
for service connection is satisfied.  However, the question 
remains whether a medical nexus exists between the current 
hearing loss and the veteran's claimed in-service noise 
exposure.

Service connection for bilateral hearing loss is warranted on 
a direct basis because the evidence is in relative equipoise.  
The veteran's separation examination reveals hearing loss.  
Additionally, a VA examination in January 2005 revealed mild 
to moderate hearing loss.   During this examination, the VA 
examiner opined that it was not likely that the veteran's 
hearing loss was related to his military experience based on 
the fact that the veteran's separation physical revealed 
normal hearing ranges.  However, the examiner did not 
consider that hearing loss was demonstrated at 500 Hertz when 
the 1965 results were converted into ISO units.

Furthermore, a private examination revealed findings of 
hearing loss that Dr. Foss opined was a result of exposure to 
noise.  Dr. Foss also stated that it was quite likely that 
exposure from military noise of tanks, loud trucks and rifles 
were the beginning of the veteran's hearing loss.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007). 

In sum, the Board finds the service medical records and the 
private medical examination and opinion at least as 
persuasive and probative as the VA opinion.  For the 
foregoing reasons, the Board finds that the veteran's hearing 
loss was present during service and that the currently 
claimed hearing deficiency developed as a result of exposure 
to noise during service.





ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


